Citation Nr: 1625428	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-32 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.

2.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder injury rotator cuff repair with osteoarthritis.

3.  Entitlement to service connection for left thumb osteoarthritis.

4.  Entitlement to service connection for chronic headaches.

5.  Entitlement to service connection for an inguinal hernia.

6.  Entitlement to service connection for a gastric ulcer.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1988 to August 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled for a hearing before the Board on August 26, 2015, and in a statement received by VA on August 7, 2015, the Veteran requested that his hearing be postponed.  In a statement received by VA on August 25, 2015, the Veteran requested that the Board cancel his hearing because he needed to gather more evidence and in a statement received on August 26, 2015, the Veteran indicated he wished to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn. 38 C.F.R. § 20.704 (e)  (2015).

The record before the Board consists of the Veteran's electronic claims files located within the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.







REMAND

As an initial matter, the record before the Board does not appear to be complete.  The evidence of record contains a single DD-214, which verifies the Veteran served honorably on active duty from March 1988 to August 2008.  The DD-214 also reflects that prior to that period of service, the Veteran served on inactive duty for approximately two years and on active duty for approximately three months.  It also reflects he served over four years of his total service overseas.  A review of the Veteran's service records indicates that his service personnel records for all of his active or inactive duty service have not been associated with the evidence of record and must be requested on remand.  The Veteran's service personnel records are particularly important as they will assist in verifying the Veteran's first period of active duty service as well as his overseas service, to include referenced service in the Southwest Asia theater of operations.  Additionally, efforts must be made to obtain all of the Veteran's outstanding service treatment records, to include those from his inactive service as well as his first period of active duty service.  Notably, in his application for compensation benefits, the Veteran reported he entered the National Guard in August 1985 in Forrest City, Arkansas and that he first entered active duty service in August 1987 in Memphis, Tennessee.

The Board also finds that the Veteran must be afforded a VA examination to determine the etiology of his claimed disabilities and to assess the severity of his service-connected disabilities on appeal.  In connection with his initial claim, the Veteran was scheduled for a VA examination in August 2008; however, he informed the RO that he was unable to attend that examination because he was overseas for work.  He gave the RO dates he would be available in October 2008 to attend an examination, yet an examination was not rescheduled for one of those dates.  In January 2009, the RO made a single attempt to contact the Veteran to schedule his examinations, was unable to do so, and adjudicated his claim based on the evidence of record in an April 2009 rating decision.

In April 2013, the Veteran contacted the RO to inform them that he was still working overseas and gave the RO a three week window in which he would be back in Georgia and would be able to attend a VA examination.  He also informed the RO that he would be returning to the United States permanently in August 2013.  No attempts to reschedule this examination have been made and the Board finds that the Veteran must be afforded the appropriate examination(s) prior to adjudicating his claims.

While this case is in remand status, development to obtain any additional outstanding medical records pertinent to the claim also should be completed.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  Specifically, the RO or AMC must request:

* The Veteran's service medical and personnel records from his period of inactive duty service beginning in August 1985 with the Arkansas National Guard;

* The Veteran's service medical records from his first period of active duty service, of which the dates are unknown; 

* The Veteran's service personnel records from all periods of active duty service; and

* Any other identified Federal records identified.

The RO or AMC must also make as many requests as are necessary to obtain these records and may only cease to do so when the Federal department or agency advises the RO or AMC that the requested records do not exist or the custodian does not have them.  See 38 C.F.R. § 3.159(c)(2) (2015).  All attempts to obtain these records must be documented in the Veteran's claims file.

If the RO or AMC concludes that the records do not exist or that further attempts to obtain them would be futile, the RO or AMC must provide the Veteran and his representative with the required regulatory notice informing him of such.  See 38 C.F.R. § 3.159(e) (2015).  The Veteran and his representative must also be given an adequate time within which to respond to that notice.

2.  Following completion of the above, the Veteran must be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected hypertension.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  Following completion of the above, the Veteran must be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected right shoulder disability.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

4.  The Veteran must be afforded the appropriate VA examination(s) to determine whether any left thumb disability, chronic headaches, inguinal hernias, and gastric ulcers found are related to his military service.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.  The examiner must be informed of the dates the Veteran served in the Southwest Asia theater of operations and the examiner must consider this evidence in formulating any opinions rendered. 

Based on clinical examination(s), a review of the evidence of record, and with consideration of the Veteran's statements, an examiner must state:

* Whether it is at least as likely as not (50 percent probability or higher) that any diagnosed left thumb disability, to include arthritis, began in or is etiologically related to the Veteran's active duty service.

* Whether it is at least as likely as not (50 percent probability or higher) that any diagnosed chronic headaches, began in or are etiologically related to the Veteran's active duty service.

* Whether it is at least as likely as not (50 percent probability or higher) that any diagnosed inguinal hernias, began in or are etiologically related to the Veteran's active duty service.

* Whether it is at least as likely as not (50 percent probability or higher) that any diagnosed gastric ulcer, began in or is etiologically related to the Veteran's active duty service.

* If, and only if, any symptoms associated with the Veteran's claims cannot be accounted for by any diagnoses rendered, the examiner must specifically state so and must describe each symptom, to include whether there are objective indications of the existence of the claimed symptom and whether the symptom existed at any time during the period on appeal.  With regard to any symptom not attributed to a known diagnosis, the examiner must state whether it is at least as likely as not (50 percent probability or higher) that any symptom is due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

In providing the requested opinions, the examiner must consider and discuss the Veteran's statements as to the onset and progression of the claimed disorders and deem such statements to be credible for purposes of the opinions.

A complete rationale for all opinions must be provided.  If an examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.

5.  The RO or AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The RO or the AMC should also undertake any other development it deems to be warranted.

7.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).










This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

